DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          EDWARD J. VARGAS,
                              Appellant,

                                      v.

                           ERICA M. VARGAS,
                               Appellee.

                                No. 4D21-1403

                            [October 20, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Laura C. Burkhart, Judge; L.T. Case No. 50-2015-DR-
012363-XXXX-SB.

   Marti Goldstein of Marti Goldstein, P.A., Coral Gables, for appellant.

    Michael R. Vines of The Law Office of Michael R. Vines, P.A., Plantation,
for appellee.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.